Case 19-41479-drd13   Doc 30    Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                               Document     Page 1 of 10
Case 19-41479-drd13   Doc 30    Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                               Document     Page 2 of 10
Case 19-41479-drd13   Doc 30    Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                               Document     Page 3 of 10
Case 19-41479-drd13   Doc 30    Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                               Document     Page 4 of 10
Case 19-41479-drd13   Doc 30    Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                               Document     Page 5 of 10
Case 19-41479-drd13   Doc 30    Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                               Document     Page 6 of 10
Case 19-41479-drd13   Doc 30    Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                               Document     Page 7 of 10
Case 19-41479-drd13   Doc 30    Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                               Document     Page 8 of 10
Case 19-41479-drd13   Doc 30    Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                               Document     Page 9 of 10
Case 19-41479-drd13   Doc 30 Filed 07/24/19 Entered 07/24/19 13:57:53   Desc Main
                            Document    Page 10 of 10
